Fourth Court of Appeals
                                            San Antonio, Texas
                                              September 10, 2014

                                              No. 04-14-00480-CV

         STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                                 Mentally Ill Person,

                              From the Probate Court No 1, Bexar County, Texas
                                       Trial Court No. 2014-MH-2140
                                 Honorable Oscar J. Kazen, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 24, 2014.

                                                                        PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Michael Stephen Raign                        Susan D. Reed
                 Attorney At Law                              District Attorney, Bexar County
                 115 E. Travis, Suite 333                     Paul Elizondo Tower 1
                 San Antonio, TX 78205                        101 W. Nueva suite 370
                                                              San Antonio, TX 78205